Citation Nr: 1523004	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Eligibility for nonservice-connected pension benefits.

2.  Entitlement to a compensable evaluation for bilateral residuals of tympanic membrane perforation.

3.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Philippines.

In January 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not perform active service during a period of war.

2.  The Veteran is in receipt of the maximum schedular rating available for bilateral residuals of tympanic membrane perforation.

3.  On VA audiological testing in February 2013, the Veteran's hearing acuity was level I in both ears.

4.  Effective May 23, 2012, service connection is in effect for tinnitus (10 percent disabling); bilateral mixed hearing loss (noncompensable); and bilateral residuals of tympanic membrane perforation (noncompensable).

5.  The Veteran's combined disability rating is 10 percent from May 23, 2012, which does not meet the schedular percentage for a TDIU.

6.  Service-connected disability does not render the Veteran unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA nonservice-connected pension benefits, based upon qualifying wartime service, have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2014); 38 C.F.R. §§ 3.1(e), (f), 3.2, 3.3 (2014).

2.  The criteria for a compensable evaluation for bilateral residuals of tympanic membrane perforation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6211 (2014).

3.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, with respect to the issue of eligibility for nonservice-connected pension benefits, the Board notes that the law, and not the underlying facts or development of the facts, are dispositive, and thus the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Accordingly, no further VCAA duty to assist or duty to notify are necessary with respect to this issue.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As for the remaining claims on appeal, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims for compensable evaluations for hearing loss disability and residuals of tympanic membrane perforation arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

With respect to the TDIU claim, the RO mailed the Veteran a January 2013 letter which fully addressed all notice elements associated with his TDIU claim.  The claim was subsequently readjudicated in November 2013, following which the Veteran was sent a copy of the Statement of the Case.  For the foregoing reasons, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records have been obtained, and he has been afforded a VA examination in connection with his claims.  The report from the VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing (including audiological testing), recorded the results, and elicited in-depth medical histories from the Veteran.  Thus, the Board finds that the examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, private medical records have been obtained, and lay statements of the Veteran have been associated with the record and have been reviewed.

During the January 2014 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Nonservice-Connected Pension Benefits

To establish basic eligibility for VA nonservice-connected pension benefits, a veteran must have had active service for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "active service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, the Veteran's DD-Form 214 shows that he served on active duty from June 20, 1960 to June 23, 1964.  The record also reflects-and the Veteran's statements confirm-that he never served in Vietnam.  Based on these service dates and the evidence of record, he is not eligible for nonservice-connected pension benefits, as he did not serve during a period of war as defined by regulation.  See 38 C.F.R. § 3.2 (defining the period of war for the Vietnam War as being from August 5, 1964 for those who did not serve in the Republic of Vietnam).

In short, the Veteran's verified active service did not include service during a period of war.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence shows that the Veteran's bilateral residuals of tympanic membrane perforation have not significantly changed during the appeal period.  The evidence also shows that his bilateral hearing loss has not significantly changed.  Therefore, uniform ratings for both disabilities for the entire appeal period are warranted.

Bilateral Perforated Tympanic Membrane

The Veteran contends that he is entitled to a compensable evaluation for the bilateral residuals of tympanic membrane perforation.  For the reasons that follow, the Board disagrees.

The RO issued rating decisions in November 2012 which granted entitlement to service connection for bilateral residuals of tympanic membrane perforation and assigned a noncompensable disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable evaluation is the maximum rating for perforation of the tympanic membrane under this Diagnostic Code.  Id.

Given that he is in receipt of the maximum schedular rating under Diagnostic Code 6211, the Veteran may only receive a higher disability rating under a different Diagnostic Code for diseases of the ear.  In this regard, the medical evidence of record reveals that the Veteran has bilateral hearing loss and tinnitus; however, he is already receiving compensation (or in receipt of service connection with a noncompensable evaluation) for these manifestations.  Thus, to award an additional rating under either of these Diagnostic Codes would thus amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (noting that the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes is to be avoided).  In addition, there is no evidence of chronic nonsuppurative otitis media, mastoiditis, cholesteatoma, otosclerosis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201, 6202, 6204, 6205, 6207, 6208, 6209, and 6210.  As such, these Diagnostic Codes are inapplicable, and the Veteran's bilateral tympanic membrane perforation must continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that entitlement to a compensable evaluation for the Veteran's service-connected bilateral residuals of tympanic membrane perforation must be denied.





Bilateral Hearing Loss Disability

The Veteran contends that his bilateral hearing loss disability has worsened since being assigned a noncompensable rating in November 2012.  For the reasons that follow, the Board disagrees.

Disability ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  Id.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the disability evaluation may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the noncompensable evaluation currently assigned to him.  However, the audiogram of record during the appeal period does not support findings that would warrant more than the assigned zero percent (noncompensable) rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

The Veteran filed his claim for compensation in January 2013.  He was subsequently afforded a VA examination in February 2013, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
25
25
LEFT
40
30
20
30
25

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in both ears.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for both ears when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I with column I.  Thus, when applying the ratings criteria to the objective audiogram results, a noncompensable rating is warranted.

Moreover, the February 2013 VA examination does not demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

Consequently, the VA examination of record has resulted in findings corresponding to a noncompensable evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  (The Board also notes that an October 2012 VA audiological examination, undertaken prior to the appeal period, is consistent with these findings.)

The Board acknowledges that the Veteran has submitted a private audiogram dated January 2013.  However, this audiogram is inadequate for rating purposes as it does not include controlled speech discrimination testing Maryland CNC.  38 C.F.R. § 4.85(a) provides that an examination for hearing impairment for VA purposes "must include a controlled speech discrimination test (Maryland CNC)."  As this regulation mandates the use of Maryland CNC discrimination tests, the Board will not consider the January 2013 private audiometric results contained in the records in its analysis.  The Board notes that this is not a case in which clarification of the audiological reports is required.  Rather, the report reflects that it did not comply with 38 C.F.R. § 4.85(a).  (Parenthetically, the puretone results were not significantly different than the results of the February 2013 examination.)

After a careful review of the evidence of record, both subjective and objective, the Board finds that the February 2013 VA audiogram is the most probative evidence, and is against any finding that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100.

The Veteran's subjective reports of hearing impairment, including reports that his hearing problems make it difficult to have conversations, have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination findings demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination report demonstrates that the appropriate rating for the Veteran's bilateral hearing loss disability is a noncompensable one throughout the appeal period.  The Veteran has not met the criteria for a compensable rating during any discrete period involved in this appeal.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability, residuals of tympanic membrane perforation, and tinnitus.  As indicated above, the Veteran has reported that he has difficulty understanding conversations, has a history of bilateral tympanic membrane perforation, and has ringing in his ears.

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability and other ear-related symptoms.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86(a), 4.87(a), and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000, and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board also finds that the Veteran's other symptoms, to include ringing in the ears and history of tympanic membrane perforation, are contemplated by his separate ratings for those disabilities, and that additional schedular ratings are available should the Veteran develop other ear-related disorders or symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

TDIU

The Veteran avers that he is entitled to a TDIU because his service-connected hearing loss and tinnitus make it difficult to have conversations and hinder his ability to obtain work.  For the reasons that follow, the Board finds that a TDIU is not warranted.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is currently in receipt of service connection for tinnitus (10 percent disabling); bilateral hearing loss disability (noncompensable); and bilateral residuals of tympanic membrane perforation (noncompensable).  His combined rating for these disabilities is 10 percent.  Consequently, he is not eligible for a TDIU on a schedular basis, and therefore the only question for the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

As discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected disabilities.

A review of the evidence, including the February 2013 VA examination report, reflects that, following his discharge from active duty, the Veteran was employed as a factor worker, department manager, truck assemblyman, accounting technician, and finally as a deputy director for finance for the Department of Defense (DOD)-a position from which he retired in 2004 due to "downsizing."  In this regard, the Board reiterates that mere unemployment is not enough to justify a referral under 38 C.F.R. § 4.16(b).  Rather, the question is whether the Veteran's service-connected disorders render him incapable of "performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Neither the Veteran's own statements nor the objective medical evidence of record demonstrate an inability to maintain gainful employment at any time during the appeal period.  The Veteran has reported that his hearing issues make it difficult to hold conversations, especially if there is background noise or if the person is in another room.  He also stated, during the January 2014 Board hearing, that "[a]s far as unemployability, if I go to a job interview and I can't really hear well what they're saying to me or I can't really understand exactly what they're saying, I can't get a job . . . ."  He is certainly competent to report these symptoms, and the Board finds them credible.  Moreover, the VA examiner indicated that these symptoms had some occupational impact, specifically noting that the Veteran was sometimes "unable to hear instructions," would have "difficulty with communication," and would have "misunderstandings" due to parts of conversations not being heard.  However, the record contains no evidence demonstrating that he is incapable of performing the physical and mental acts required to be employed.  Rather, the Veteran has reported that he retired due to downsizing and has been unsuccessful during job interviews due to hearing problems-not that he is unable to work altogether.  There is simply no evidence to support that broader claim.

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected hearing loss, tinnitus, and tympanic membrane perforation may hinder his ability to participate in conversations and understand instructions, these disabilities to not render him unemployable.  Therefore, entitlement to a referral for TDIU on an extraschedular basis is not warranted.

As the preponderance of the evidence is against the claims discussed above, the benefit-of-the-doubt rule does not apply, and the Board must deny the claims.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.

Entitlement to a compensable evaluation for bilateral residuals of tympanic membrane perforation is denied.

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


